       Case 1:20-cv-08353-JPO-BCM Document 8 Filed 02/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANKIE MONEGRO,
                               Plaintiff,
                                                                  20-CV-8353 (JPO)
                     -v-
                                                                        ORDER
 AIRTURN, INC.,
                               Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiff Frankie Monegro brings this action against Defendant Airturn, Inc., claiming

violations of the Americans with Disabilities Act, 42 U.S.C. §§ 12181 et seq., and New York

law.

       This action was filed on October 7, 2020. (Dkt. No. 1.) The docket does not reflect that

Plaintiff has served Defendant with the complaint. On January 25, 2021, the Court directed

Plaintiff to advise the Court in writing why he has failed to serve the summons and complaint on

Defendant, or, if Defendant had been served, when and in what manner such service was made.

(Dkt. No. 7). The Court warned Plaintiff that if no written communication was received by

February 8, 2021, the Court would dismiss the case. (Id.) The Court has not received any such

communication.

       Federal Rule of Civil Procedure 4(m) requires a defendant to be served with the summons

and complaint within 90 days after the complaint is filed. Rule 4(m) requires that “[i]f a

defendant is not served within 90 days after the complaint is filed, the court—on motion or on its

own after notice to the plaintiff—must dismiss the action without prejudice against that

defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m).




                                                    1
        Case 1:20-cv-08353-JPO-BCM Document 8 Filed 02/17/21 Page 2 of 2




        Accordingly, in light of Plaintiff’s failure to serve Defendant and to respond to this

Court’s Order, this case is DISMISSED without prejudice. The Clerk is directed to close the

case.



        SO ORDERED.

Dated: February 17, 2021
       New York, New York
                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                     2
